Appeals from judgments in favor of the plaintiffs in two negligence actions entered upon the verdicts of a jury after a trial in the Supreme Court, Schenectady County, and from orders denying motions for new trials, and also from an order denying a motion for a new trial on the ground of newly discovered evidence. The accident out of which the actions arose was an automobile collision which occurred on a highway known as the Saeandaga Road at about 2:30 in the afternoon of January 29, 1945. Plaintiffs claimed that they were proceeding with due care and that the accident happened because the defendant’s car did not keep to its own side of the road. Defendant claimed on appeal that due to weather conditions the accident was an unavoidable one. On the motion for a new trial on the ground of newly discovered evidence it appeared that the affiants supporting the motion did not see the collision and could testify only as to weather conditions and the position of the cars after the accident. Judgments and orders unanimously affirmed, with one bill of costs and disbursements on appeal. Present — Hill, P. J., Heffernan, Brewster, Foster and Russell, JJ.